Citation Nr: 1229017	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-44 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1967 to October 1969.

This appeal arises to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied service connection for post-traumatic stress disorder (PTSD).

The Board denied the appeal in May 2011.  In February 2012, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated and remanded the Board's decision, pursuant to a joint motion for remand.


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.  

2.  A diagnosis of PTSD based on a claimed in-service stressor has been offered.

3.  Credible supporting evidence that the claimed in-service stressor occurred has been submitted.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The claimed PTSD stressor is a sexual assault.  The Court has stressed the necessity of complete development of the evidence if a PTSD claim is based on an alleged personal assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  M21-1, Part III, 5.14(b) (2).  As to personal-assault PTSD claims, more particularized requirements are established regarding the development of "alternative sources" of information, as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  M21-1, Part III, 5.14(c).  Further, the provisions of subparagraphs (7) and (8) indicate that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes", and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The evidence reflects that a PTSD diagnosis was first given in March 2008.  This VA PTSD diagnosis is predicated on a sexual assault in the Navy.  The Veteran later testified at a videoconference before the undersigned Veterans Law Judge that he was assaulted twice during active service, but that he did not report these assaults.  The issue to be resolved is whether there is credible supporting evidence of either sexual assault.  This question is one of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran also testified before the undersigned Veterans Law Judge that during active service he was constantly bullied, slapped, and mistreated by his fellow servicemen.  He testified that these attacks occurred prior to a September 1969 in-service psychiatric consultation.  He testified that during the psychiatric consultation, he reported being homosexual because he wanted out of the Navy. 

The Veteran's STRs are negative for any complaints, symptoms, findings or diagnoses related to personal assault; however, a September 1969 psychiatric consultation reflects that the Veteran had been seen four days earlier "because of homosexual problems."  There was no evidence of neurosis, psychosis or organic brain pathology.  He was moderately anxious and his thought processes were logical and coherent.  

According to the September 1969 psychiatric consultation, the Veteran had made a suicide gesture.  He was evaluated after ingesting several Librium(r) capsules in an attempt "to end it all."  The Veteran stated that he could not take Navy life any longer.  He explained that his life had been threatened on several occasions, but he had been too intimated to report the incidents.  The examiner noted that the Veteran was poorly motivated for further Naval duty and because of a personality disorder he would probably resort to immature, impulsive, inappropriate ways of dealing with his frustrations.  The examiner noted that the Veteran seemed essentially reliable.  The examiner noted that the Veteran had engaged in homosexual activity about two months earlier, but that this was a reflection of his underlying personality disorder and search for identity, rather than a manifestation of a true homosexual disorder.  The diagnosis was schizoid personality, EPTE (existed prior to entry).  The examiner strongly recommended that the Veteran be discharged from active military service. 

An October 1969 separation examination report reflects that the Veteran was psychiatrically normal, notwithstanding the recent psychiatric diagnosis of schizoid personality.  

The Veteran's service personnel records reflect that in September 1968 he was rated as an adequate worker who needed routine supervision.  In September 1969, however, his performance was downgraded.  He was rated as a poor worker who daydreamed constantly, must be closely supervised, did not want to work, did not appear to be adapting to Navy life, and was immature and unable to handle even the smallest of problems.  

Overall, the service personnel records mentioned above reflect deterioration in work performance so as to corroborate his claimed PTSD stressor.  This documented decline in work performance is significant because, as noted above, VA's Adjudication Procedure manual states that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", and that "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes" and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  
 
Moreover, where PTSD is based on a claimed in-service personal assault, 38 C.F.R. Part 3 sets forth that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f) (5) (2012). 

It appears that VA mental health experts have evaluated the secondary evidence of a sexual assault, interpreted that evidence, and agreed that a personal assault occurred.  A May 2007 VA outpatient treatment report notes that the Veteran spoke of a rape suffered while on active duty in the Navy.  The pertinent assessment was sexual abuse of patient as an adult.  December 2007 and February 2008 VA outpatient treatment reports provide that the Veteran had major depressive disorder, recurrent, with associated sexual issues as manifested by, inter alia, sexual abuse as an adult while on military duty in Navy aboard a ship. 

A March 2008 VA treatment record contains psychiatric assessments of major depressive disorder, recurrent; sexual abuse of patient as an adult; physical abuse of patient as a child; transvestistic fetishism/cross dressing; gender identity disorder; borderline personality disorder; and, PTSD. 

An August 2008 VA PTSD compensation examination report reflects that the examiner reviewed the relevant history.  The opinion request notes that an outpatient treatment report provided a diagnosis of chronic PTSD from childhood abuse.  The Axis I diagnosis was major depression with history of self-destructive behavior.  The examiner stated that this was at least as likely as not related to personal trauma in childhood and was not permanently worsened by service beyond its natural progression. 

A July 2009 VA treatment report contains assessments of major depressive disorder, recurrent; sexual abuse of patient as an adult; physical abuse of patient as a child and adult; borderline personality disorder; and, PTSD from sexual assault in the Navy.  A September 2009 VA treatment report repeats this information.  

A September 2009 VA treatment report contains assessments of major depressive disorder, recurrent; sexual abuse of patient as an adult; physical abuse of patient as a child and adult; borderline personality disorder; and, PTSD from sexual assault in the Navy. 

The above-mentioned medical opinions persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay testimony is competent, credible, and persuasive.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the lay testimony supports a diagnosis by a medical professional, it must be accorded some weight in the matter.  

While not all examiners found PTSD due to an in-service stressor, some of the medical evidence strongly suggests that the claimed in-service stressor actually occurred.  At the very least, the evidence is in relative equipoise.  That is, there is at least an approximate balance of evidence both for and against the actual occurrence of the in-service stressor.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because a diagnosis of PTSD based on an in-service stressor has been offered, and because credible supporting evidence that the in-service stressor occurred has been offered, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


